United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dayton, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-604
Issued: July 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 17, 2012 appellant, through her attorney, filed a timely appeal from a
November 28, 2011 decision of the Office of Workers’ Compensation Programs (OWCP)
denying her request for reconsideration without further merit review. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over this decision. Because more than 180 days elapsed from May 13, 2011, the date
of the most recent merit decision to the filing of this appeal, the Board lacks jurisdiction to
review the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.
On September 30, 2009 appellant, then a 46-year-old mail carrier, filed a Form CA-1
alleging that she injured her left knee in the performance of duty on September 28, 2009. By
decision dated November 17, 2009, OWCP denied her claim, finding the evidence insufficient to
establish that an employment incident occurred on September 28, 2009, as alleged. Appellant
subsequently provided a December 10, 2009 report from Dr. Brian J. Ceccarelli, an osteopath
specializing in orthopedic surgery. Dr. Ceccarelli opined that she aggravated a preexisting left
knee condition while carrying mail on or around September 28, 2009. Appellant also requested a
telephonic hearing, which was held on March 16, 2010. On June 1, 2010 OWCP’s hearing
representative modified the November 17, 2009 decision to find that she delivered mail on
September 28, 2009, but denied the claim on the grounds that the medical evidence was
insufficient to demonstrate that the accepted work event caused or aggravated a left knee
condition.
On May 13, 2011 the Board affirmed the denial of appellant’s traumatic injury claim on
the basis that the medical evidence did not establish that a left knee condition resulted from a
September 28, 2009 employment incident.2 Facts germane to the present appeal have been set
forth. The findings contained in the Board’s prior decision are incorporated by reference.
Thereafter, appellant submitted a March 10, 2010 report from Dr. Ceccarelli, who noted
that appellant related injuring her left knee at work on September 28, 2009. Dr. Ceccarelli noted
findings from an October 2, 2009 magnetic resonance imaging scan and diagnosed left knee
arthritis. He opined that appellant’s arthritis was preexisting but that the September 2009 work
injury aggravated the preexisting condition.
On November 17, 2011 appellant’s counsel requested reconsideration before OWCP and
submitted a copy of Dr. Ceccarelli’s December 10, 2009 report.
By decision dated November 28, 2011, OWCP denied the request, finding that appellant
did not present pertinent new evidence warranting further merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that the evidence or argument submitted by a claimant must either:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 Where the request for

2

Docket No. 10-1975 (issued May 13, 2011).

3

5 U.S.C. § 8128(a).

4

E.K., Docket No. 09-1827 (issued April 21, 2010). See 20 C.F.R. § 10.606(b)(2).

2

reconsideration fails to meet at least one of these standards, OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.5
ANALYSIS
On May 13, 2011 the Board found that appellant did not meet her burden of proof
because the medical evidence did not sufficiently establish that the accepted September 28, 2009
employment incident caused or aggravated a preexisting left knee condition. On November 17,
2011 appellant’s counsel timely requested reconsideration and submitted medical evidence.
OWCP denied the request on November 28, 2011, finding that appellant did not present pertinent
new evidence warranting further merit review.
The Board finds that OWCP properly denied appellant’s request for reconsideration
without further merit review. Appellant attached a copy of Dr. Ceccarelli’s December 10, 2009
report to her application for reconsideration, which was previously received and considered by
OWCP. The submission of evidence that repeats or duplicates evidence already included in the
case record does not constitute a basis for reopening a case.6 Dr. Ceccarelli’s March 10, 2010
report, while new, addressed causal relationship in the same manner as the physician’s
previously considered December 10, 2009 report. Thus, the March 10, 2010 report is repetitious
of Dr. Ceccarelli’s prior report.
Appellant neither showed that OWCP erroneously applied or interpreted a specific point
of law nor advanced a relevant legal argument not previously considered by OWCP. Because
she failed to meet one of the standards enumerated under section 8128(a) of FECA, she was not
entitled to further merit review of her claim.
Counsel argues on appeal that the November 28, 2011 decision was contrary to fact and
law. As noted, appellant did not offer a valid legal contention or pertinent evidence not
previously considered by OWCP. Therefore, OWCP properly denied the request for
reconsideration.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

5

L.D., 59 ECAB 648 (2008). See 20 C.F.R. § 10.608(b).

6

Edward W. Malaniak, 51 ECAB 279 (2000).

3

ORDER
IT IS HEREBY ORDERED THAT the November 28, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: July 18, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

